Citation Nr: 0731504	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for a skin 
disability, variously
diagnosed as chronic urticaria.


WITNESS AT HEARING ON APPEAL

Appellant, with assistance from a member of the Veterans 
Services Department of the Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from April 1961 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, that granted 
a 30 percent rating for the veteran's service-connected skin 
disability.

In August 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  At that time, he raised a 
claim for a psychological disorder related or due to his 
service-connected skin disability (see transcript, page 4).  
See 38 C.F.R. § 3.310(b) (2007).  During the hearing, he also 
raised a claim for a total rating based upon individual 
unemployability due to service-connected disability (TDIU) 
(see transcript, page 6).  At that time, he submitted a 
formal claim for a TDIU that was signed and dated in November 
2005, along with copies of VA examination reports dated in 
September 2005 and February 2007, in which the examiners 
noted a psychological overlay to the veteran's skin 
disability and found him unemployable due to his service-
connected disability.  Thus, the matters of entitlement to 
service connection for a psychiatric disorder as due to the 
veteran's service-connected skin disability, and a TDIU, are 
referred to the RO for appropriate development and 
adjudication.

Furthermore, given the Board's determination herein, granting 
the maximum schedular benefit allowable for the veteran's 
service-connected skin disability, the matter of entitlement 
to an extra schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2007), is also referred to the RO for 
appropriate consideration and adjudication.

Finally, the Board notes that, in a November 2005 rating 
decision, the RO denied service connection for porphyria 
cutanea tarda, chloracne, actinic keratosis, and basal cell 
carcinoma.  In February 2006, the veteran submitted a copy of 
that rating decision on which he wrote that a new claim was 
not submitted for these benefits and indicated that he 
evidently associated them with his increased rating claim 
that was on appeal.  However, in an April 2007 written 
statement, he addressed the matter of his actinic keratosis 
and exposure to Agent Orange that, he asserted, was a "large 
part of my service-connected disability" and that was "not 
properly diagnosed" in 1967.  By his statement, it is 
unclear if the veteran is filing a request to reopen the 
previously denied claim.  As such, he may wish to contact a 
service representative to assist him in determining if he 
wants to file a specific request with the RO to reopen the 
previously denied claim for service connection for actinic 
keratosis.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and probative medical evidence of record is in equipoise as 
to whether his service-connected skin disability, variously 
diagnosed as chronic urticaria, covers more than 40 percent 
of his entire body or more than 40 percent of exposed areas 
affected.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the schedular 
criteria for a 60 percent rating for a skin disability, 
variously diagnosed as chronic urticaria, are met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.118, Diagnostic 
Code (DC), 7899-7806 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In October 2006 
and March 2007 letters, the RO provided the veteran with 
notice consistent with the Court's holding in 
Dingess/Hartman.  Further, while the veteran's claim for an 
increased rating for his service-connected skin disability is 
being granted, the Board leaves to the RO the assignment of 
an appropriate effective date for the increased rating.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In a November 2003 letter, issued prior to the February 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating his claim under the VCAA and the 
effect of this duty upon him claim.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that, during his 
August 2007 Board hearing, the veteran testified that in 
December 2004 the Social Security Administration (SSA) found 
him to be totally disabled and eligible for benefits due to 
his skin disability.  While neither the SSA decision nor 
records it considered in reaching that determination are in 
the claims file, given the Board's decision herein awarding 
the veteran the maximum schedular benefit allowable for his 
service-connected skin disability, a remand for the SSA 
records would serve no purpose.  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  For these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a June 1968 rating decision, the RO granted service 
connection for urticaria that was awarded a 10 percent 
disability rating under Diagnostic Code 7899-7806.

In August 2003, the RO received the veteran's current claim 
for an increased rating for his service-connected skin 
disability.

In November 2003, the veteran underwent VA dermatology 
examination.  According to the examination report, the 
veteran reported that his skin condition continued unabated 
and continuously since last examined in 1972 and worsened in 
the last few years.  He said his skin itched in a generalized 
fashion nearly all the time.  It was especially bad in the 
winter that required him to scratch various areas for comfort 
that led to urticarial outbreak.  He took over-the-counter 
antihistamines for his skin disability because he felt the 
prescribed antihistamines, including Hydroxyzine and 
Benadryl, had too many side effects, mainly drowsiness, for 
him to tolerate and continue to work.  His itching was 
particularly bad at night when it woke him from sound sleep, 
and he found he was bleeding and had soiled clothing from the 
scratching his skin.

On examination, the veteran had generalized xerosis or dry 
skin.  There was patchy eczema over the trunk and extremities 
that was excoriated and there was urticarial response where 
he scratched.  There was also some hemorrhagic crusting and 
oozing and some of the veteran's undergarments were stained 
with this serous and sanguinous discharge.  Virtually 100 
percent of his skin below the neck was involved in the 
extreme dryness xerosis problem and the current eczema 
urticarial response occupied about 35 percent of the 
veteran's skin.  Only his face and neck were spared.  The 
areas that were scratched and urticated were somewhat tender 
when palpated.  The eruption was severely disfiguring.  
Severe solar damage, considered a different issue, was also 
noted.  The diagnosis was generalized xerosis with 
nonspecific eczema and urticaria, active that was severely 
disfiguring and symptomatic.

VA medical records dated, from January to April 2004, reflect 
the veteran's treatment for solar damage that affected his 
scalp, face, the back of his neck, and his forearms.

In his May 2004 notice of disagreement, the veteran said his 
service-connected urticaria spread to his face.

In May 2005, the veteran submitted a packet of photographs, 
with eight pictures evidently taken while he was in service 
in Vietnam, and 5 color pictures of his upper body, including 
one of his face, and the others evidently of his torso and 
arms.  It is not possible to discern the level of his skin 
disability from these photographs.

A September 2005 VA outpatient record indicates that the 
veteran was seen by his VA dermatologist (the 2003 VA 
examiner) in the dermatology clinic.  The veteran's active 
diagnoses included severe solar damage, history of basal cell 
carcinoma, xerosis, generalized, history of eczema of the 
lower extremities, chronic urticaria in remission, seborrhea 
of the scalp, and numerous actinic keratoses.  He used Eufdex 
Cream on his forearms and most of the actinic keratoses had 
cleared up.  On examination, "horrendous" solar damage of 
all the skin above the waist was noted.  The veteran had the 
strong feeling that that his solar damage and his 
predisposition to actinic keratoses and basal cell carcinoma 
were related to both solar exposure in Vietnam and Agent 
Orange.  He wanted to relate his chronic urticaria history 
that was presently in remission, to the solar damage and 
history of skin carcinoma and actinic keratoses.  The VA 
dermatologist repeatedly attempted to show the veteran that 
there was no "known" relationship between the two currently 
allowed, and the doctor opined that the veteran was "wasting 
his time" trying to establish his case and present the two 
conditions (chronic urticaria and solar damage, with a 
history of precancers and skin cancers) as being related.  An 
electrosurgical removal of actinic keratoses was performed.

In September 2005, the veteran underwent VA examination by 
his treating dermatologist who conducted the 2003 VA 
examination.  According to the examination report, the 
veteran sad his urticaria was active and activated in a 
generalized fashion at least once a month, and lasted for 
nearly a day each time.  When the wildly itching problem 
emerged, he had to take oral antihistamines to control it.  
He denied taking oral steroids for his skin disability.  The 
veteran said any exposure to sun or excessive warmth or, 
alternatively, exposure to cold, wetness, or wet snow, seemed 
to cause flare-ups of urticaria of generalized distribution.  
The veteran said he was a plasterer and was rendered totally 
unemployable by the fact that when he was in trigger 
conditions, such as wetness, wet snow, heat, or sun exposure, 
he flared up and the oral antihistamines he had to take made 
him so drowsy that he was precluded from working.  The 
veteran pointed out that he was really completely 
unemployable and the VA examiner said that was "easy to 
understand" given the veteran's work environment as a 
plasterer and mason, and flare-ups of urticaria almost daily 
in the sun, heat, cold, or wetness, that his work, of 
necessity, required.

The veteran's current flare-ups bothered him approximately 
once a month and constituted the best control he ever had of 
the chronic urticaria because he was simply not working and 
not exposing himself to sun, excessive heat, wet, or snowy 
conditions.  He pointed out that if he worked, he would again 
be bothered daily by his urticaria and have to take oral 
antihistamines that would render him groggy and sleepy and 
unable to work.  The veteran said he was unemployable in his 
present condition that the VA examiner said "appears to be 
stable and incurable".

Further, the veteran had a history of substantial solar 
damage involving his face, scalp, the back of his neck, and 
his forearms, with an actinic keratosis, that was treated by 
VA.  The veteran was unhappy with his skin damage from the 
sun and tended to relate that to his chronic urticaria 
condition.  The veteran said that during a flare-up of 
urticaria, he had unbearable itching that drove him wild.  He 
was unable to function in any shape or form during attacks.  
He felt that he was rendered unemployable and disabled by the 
problem but it also profoundly affected his social and family 
life in the past.

On examination, the veteran did not currently have a flare-up 
in his urticaria.  The VA examiner said he saw the veteran's 
skin when he had a flare-up and there were generalized 
typical urticarial wheals with much excoriatory activity, 
hemorrhagic crusting, and oozing.  There were many tender 
areas of the skin during flare ups.  The eruption during 
flare ups was disfiguring to the point of being repugnant.  
The examiner said that the veteran's "chronic urticaria 
during flare-ups involves virtually 100% of [the veteran's] 
skin".  The diagnosis was chronic and severe urticaria that 
was disabling and that, in the VA examiner's opinion, 
rendered the veteran unemployable and when flared, was 
severely disfiguring to the point of being repugnant.

VA outpatient records, dated during 2006, indicate that, when 
seen in March 2006, the VA dermatologist who examined the 
veteran in 2003 and 2005 noted that the veteran tended to 
blend his solar damage with his past chronic urticaria.  The 
VA physician reported that the veteran's urticaria rash came 
and went on a monthly basis, was not currently present, but 
became generalized when it flared, for which the veteran took 
oral Benadryl to relieve the itching.  The veteran's eczema 
of the lower extremities was doing well, with topical 
treatment.  

In February 2007, the veteran underwent another VA 
examination performed by his treating dermatologist who 
examined him in 2003 and 2005.  According to the examination 
report, the veteran's service-connected disability that was 
listed as eczema really meant urticaria.  The veteran said 
his urticiara was active and activated in a generalized 
distribution at least once a month, lasting the better part 
of day each time.  The veteran also wanted to make clear that 
he had terrible continuous flare-ups when he was overheated 
through physical activity or warm weather, or in wet or cold 
situations.  At those times, he had wild itching that was 
uncontrollable and he took oral antihistamines.  He denied 
that he took oral steroids for control of his skin problem.  
More recently, the veteran said he was not taking the 
prescribed antihistamines because he did not like the side 
effects that make him feel "dopey".  He simply moved into a 
cool environment for the flare-ups and let the urticaria 
subside gradually and naturally.

Further, it was noted that the veteran was a professional 
plasterer but was totally disabled because of his symptoms.  
In situations such as wet, cold, snow, sun, heat exposure, he 
flared-up and the treatment plus the rash precluded his 
working.  It was noted that the veteran was totally disabled 
and unemployable by this condition for many years.  The 
veteran pointed out that working as a plasterer required 
exposure to extremes of temperature and even cold or wet 
situations that caused his flare ups and prevented his 
working.

The veteran said his current chronic urticiara flare-ups were 
stable.  He continued to break out even in the most ideal 
circumstances when he avoided exposure to wet, cold, heat, 
and sun.  His flare-ups occurred, on average, once a month, 
and lasted from one day to several days at a time.

It was further noted that the veteran was treated in the VA 
outpatient dermatology clinic every few months, and was seen 
there within the last year.  His only current VA treatment 
involved occasional prescriptions for Benadryl or 
Hydroxyzine.  The VA examiner said the veteran was treating 
his chronic urticaria, mostly daily, since discharge from 
active service-that described the "frequency and duration" 
of his treatment.

The veteran said that, in December 2004, the SSA declared him 
totally disabled due to his skin disability.  The veteran had 
a flare up in his generalized urticaria a week or two 
earlier.  He had no outbreak of urticaria at the time of 
examination.  The veteran wanted to emphasize that during his 
flare-ups of urticaria, he had unbearable itching that drove 
him wild and rendered him unable to function in any manner 
during the attacks.  He believed there were psychological 
factors affecting his urticaria, that the VA examiner said 
were beyond the scope of the current VA examination.  The 
veteran said that the intensity and frequency of his 
urticarial flare-ups were becoming more intense and worsening 
over time.

On examination, the veteran did not currently have a flare up 
in his urticaria.  There was no current disfigurement or 
involvement of exposed or unexposed areas.  However, the VA 
examiner said he saw the veteran's skin during a flare-up 
and, at those times, the veteran had generalized urticarial 
wheals with much excoriatory activity, hemorrhagic crusting, 
and oozing.  Many of the areas were tender during flare-ups 
of his urticaria.  According to the VA examiner, the 
veteran's generalized flare-ups that he complained about were 
disfiguring to the point of being repugnant and active.  The 
VA examiner further commented that results of clinical tests 
did not delineate a reason for the veteran's chronic 
urticaria, but a strong psychological and stress component 
was suspected.  The diagnosis was chronic and severe 
urticaria that was disabling and, in the VA examiner's 
opinion, rendered the veteran unemployable.  The VA examiner 
said that, when flared-up, the veteran's skin disability was 
severely disfiguring to the point of being repugnant.    

A summary of the veteran's medications prescribed by VA 
include ointments, lotions, and topical creams, and 
Hydrochlorothiazide was submitted at the time of his August 
2007 Board hearing.

During his August 2007 Board hearing and in written 
statements in support of his claim, he submitted a list of 
his alleged immune suppressing drugs that he said he took for 
nearly a decade for his skin disorder (see transcript, 
page.7).  He said he had frequent flare ups that affected his 
body and caused knee and ankle swelling.  He said he was 
unable to work because of his service-connected skin 
disability.



III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected skin disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2007).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The veteran's service-connected skin disability is currently 
evaluated as 30 percent disabling under DC 7899-7806.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.  Here, the veteran's service-connected skin disability, 
various diagnosed as chronic urticaria, is rated as analogous 
to eczema or dermatitis.

Under the current regulations, effective August 30, 2002, 
dermatitis or eczema is rated as disfigurement on the head, 
face or neck or scars, depending upon the predominant 
disability.  A 30 percent rating is assigned for dermatitis 
or eczema covering 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.118, DC 7806.  A 60 percent 
rating is assigned for dermatitis or eczema covering more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12- month 
period.  Id.

Under DC 7825, for urticaria, a 30 percent rating is 
warranted where there are recurrent debilitating episodes 
occurring at least four times during the past 12-month 
period, requiring intermittent systemic immunosuppressive 
therapy for control.  38 C.F.R. § 4.118, DC 7825 (2007).  A 
60 percent rating is warranted where there are recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period despite continuous immunosuppressive 
therapy.  Id.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence. The Court remanded that case for 
the VA to schedule the veteran for an examination during an 
"active" stage or during an outbreak of the skin disorder.  
See Ardison v. Brown, 6 Vet. App. at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."].  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and 
the skin disorder should be considered, whenever possible, at 
a time when it is most disabling.  See Bowers; Ardison.

In this case, the veteran has been examined multiple times.  
His skin disorder has been evaluated at varying degrees of 
disability, and examiners have observed it during a severe 
state.  The Board finds the evidence as a whole sufficient to 
rate the veteran's chronic urticaria.  The Board must 
consider all of the evidence.

Giving the veteran the benefit of the doubt, and upon review 
of the probative medical evidence of record, the Board is of 
the opinion that the objective medical evidence reflects that 
the veteran's service-connected skin disability more nearly 
approximates the criteria for a 60 percent rating under DC 
7806.  The veteran is competent to state the frequency and 
duration of his outbreaks.  He has provided his own oral and 
written statements regarding the severity of his skin 
disorder.  Medical professionals have also provided 
documentation.  The Board finds that the veteran is credible.  
While the veteran's outbreaks do not always involve multiple 
body areas and are not always severe, they are frequently 
severe.  This has been demonstrated throughout the appeal 
period.  During the severe episodes, multiple body areas are 
affected.  The evidence of record shows the manifestations of 
the veteran's skin disorder during these attacks that 
demonstrates the most severe attacks.  In 2005 and 2007, the 
VA examiner (who was the veteran's treating dermatologist) 
reported that he saw the veteran's skin during a flare-up.  
At those times, the VA dermatologist said that the veteran 
did have generalized urticarial wheals with much exoriatory 
activity, hemorrhagic crusting, and oozing.  The physician 
also said many of the areas were tender during flare-ups of 
the veteran's urticaria and that the generalized flare-ups 
were disfiguring to the point of being repugnant when active.  
Although color photographs of the veteran's body displaying a 
flare-up are not of record, the Board has no reason to 
dispute the report of his VA treating dermatologist.  This 
evidence clearly shows the extent of disability during the 
severe attacks that occur monthly, according to the most 
recent VA examination report in February 2007.  More 
importantly, although in November 2003, the VA examiner 
reported that the veteran's current eczema urticarial 
response occupied about 25 percent of the veteran's skin, in 
September 2005, that VA examiner reported that the veteran's 
chronic urticaria during flare-ups involved virtually 100 
percent of the veteran's skin.  At that time, and again in 
February 2007, that VA dermatologist diagnosed chronic and 
severe urticaria that was disabling, rendering the veteran 
unemployable and, when flared, was severely disfiguring to 
the point of being repugnant.

The rating criteria require that the manifestations cover 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected.  This is the case here, 
although it appears the veteran's face is not always 
affected.  A 60 percent rating is the maximum allowable 
rating under an applicable diagnostic code.  (Under DC 7805, 
a 50 percent rating is the maximum rating and requires 
evidence of recurrent debilitating episodes occurring at 
least four times in a year despite continuous 
immunosuppressive therapy but, contrary to the veteran's 
assertion, the evidence does not reflect that he is on 
continuous immuno-suppressive therapy.)

In sum, resolving the benefit of the doubt in the veteran's 
favor, the criteria for a 60 percent rating, but not higher, 
is warranted under 38 C.F.R. § 4.118 DC 7899-7806.  









(CONTINUED ON NEXT PAGE)
ORDER

A 60 percent rating for a skin disability, variously 
diagnosed as chronic urticaria, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


